Citation Nr: 0208293	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  98-10 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a low back 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right femur 
fracture.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pes planus.

4.  Entitlement to service connection for residuals of a 
right shoulder injury.

5.  Whether there is clear and unmistakable error in a rating 
decision of February 15, 1967, which assigned a 
noncompensable rating for a right humerus fracture.

6.  Whether reduction of the rating for a right humerus 
fracture from 20 percent to noncompensable effective June 1, 
1998, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from June 1954 to June 1956, 
and from November 1963 to December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July 1997 and later by 
the Department of Veterans Affairs (VA) Denver, Colorado, 
Regional Office (RO).  


FINDINGS OF FACT

1.  The Board denied the veteran's claim for service 
connection for a low back disorder in a decision of October 
31, 1994. 

2.  The additional evidence presented since October 31, 1994, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder.

3.  The Board denied the veteran's claim for service 
connection for a right femur fracture (characterized as a 
right hip disorder) in a decision of October 20, 1967, and 
determined in October 1994 that the claim had not been 
reopened.

4.  The additional evidence presented since October 31, 1994, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a right femur fracture.

5.  The RO denied the veteran's claim for service connection 
for pes planus in a decision of February 15, 1967, and the 
veteran did not perfect an appeal.

6.  The additional evidence presented since February 15, 
1967, is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for pes planus.

7.  The veteran's current right shoulder problems are not 
related to an injury in service.

8.  The decision of February 15, 1967, which assigned a 
noncompensable rating for a right humerus fracture was based 
on the correct facts as they were known at that time, and was 
in accordance with the statutory and regulatory provisions 
extant at that time.

9.  The right humerus fracture is not shown to be symptomatic 
or productive of any impairment from June 1, 1998.  


CONCLUSIONS OF LAW

1.  The Board decision of October 31, 1994, which denied 
service connection for a low back disorder is final.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

2.  The additional evidence presented since October 31, 1994, 
is not new and material, and the claim for service connection 
for a low back disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991 & Supp 2001); 38 C.F.R. § 3.156 
(2001).

3.  The Board decisions of October 20, 1967, and October 31, 
1994, which denied service connection for a right femur 
fracture are final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001).

4.  The additional evidence presented since October 31, 1994 
is not new and material, and the claim for service connection 
for a right femur fracture has not been reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

5.  The unappealed RO decision of February 15, 1967 which 
denied service connection for pes planus is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

6.  The additional evidence presented since February 15, 1967 
is not new and material, and the claim for service connection 
for pes planus has not been reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001).

7.  A chronic right shoulder disorder was not incurred in or 
aggravated by service, and arthritis of the right shoulder 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2001).

8.  The rating decision of February 15, 1967, which assigned 
a noncompensable rating for a right humerus fracture does not 
contain clear and unmistakable error.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 3.105 (2001).

9.  Reduction of the rating for a right humerus fracture from 
20 percent to noncompensable effective June 1, 1998 was 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.343, 4.1, 4.2, 4.13, 4.71a, Diagnostic Codes 
5201, 5202, 5206 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOCs.  The basic elements for 
establishing entitlement to service connection or a higher 
rating have remained unchanged despite the change in the law 
with respect to duty to assist and notification requirements.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The veteran has been afforded disability 
evaluation examinations by the VA to assess the nature of his 
disabilities and severity of his disabilities.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claims.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Low Back Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  If a 
chronic disease such as arthritis is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp 2001); 38 C.F.R. §§ 3.307, 3.309.

The veteran's claim for service connection for a low back 
disorder was previously denied by the Board on October 31, 
1994.  That decision is final.  38 U.S.C.A. § 7104.  The 
evidence which was of record at that time included the 
veteran's service medical records.  The Board noted that the 
veteran's service medical records reflected that he was 
treated periodically for complaints of low back pain.  The 
Board further noted that on discharge examination in December 
1964, the spine was found to be normal, and that there was no 
medical evidence of a back disorder from the time of 
discharge until 1975 when the veteran was involved in a car 
accident.  The Board found that the numerous medical records 
since the 1975 auto accident which attributed the veteran's 
low back disorder to that accident (and not to any incident 
during service) amounted to highly probative evidence which 
weighed against service connection.  The Board found that 
such evidence cast doubt on the credibility of the veteran's 
recent statements alleging a continuous low back disorder 
since service.  Therefore, the Board concluded that the low 
back symptoms during service were acute and transitory, and 
resolved prior to the veteran's discharge from service.  The 
Board further found that the veteran's chronic low back 
disorder began years after service and was unrelated to 
service.  

The veteran recently requested that his claim be reopened, 
but the RO denied that request, and the veteran perfected 
this appeal.

As was noted above, during the pendency of this appeal, the 
President signed into law the VCAA.  Significantly, however, 
nothing in that law requires the VA to reopen a claim that 
has been disallowed except when new and material evidence has 
been secured and presented.  See 38 U.S.C.A. § 5103(f).  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 
38 C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.  Some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability and is, therefore, new 
and material.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998).

The additional evidence that has been presented since the 
previous decision by the Board in October 1994 includes 
additional treatment records pertaining to a back disorder, 
but none are from prior to the 1975 auto accident and none 
contain any medical opinion linking the veteran's current 
back disorder to service.  A VA record dated in April 1998 
shows that the veteran was seen for a "back injury which 
occurred in active duty in Alaska."  However, the fact that 
the veteran's own account of the etiology of his disability 
was recorded in his medical records is not sufficient to 
support the claim.  In LeShore v. Brown, 8 Vet. App. 406, 409 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The additional evidence also includes the report of a 
disability evaluation examination conducted by the VA in 
April 1996.  That report shows that the veteran gave a 
history of being in an auto accident in 1975 and he said that 
this accident aggravated sciatica and low back pain which 
were already present.  Following examination, the diagnosis 
was lumbosacral spine, degenerative disk disease with 
radiculopathy with residuals and sequelae of discomfort as 
described, paresthesia as described, decreased range of 
motion as described, and radiographic evidence of moderate 
degenerative disk disease at the L5-S1 level with associated 
osteophytes.  The examiner did not offer an opinion relating 
the disorder to service.  

During a hearing held at the RO in August 2000, the veteran 
recounted that he had a skiing injury in service, and he 
stated that he hurt his back at that time and was in 
traction.  As to the appellant's assertion that the current 
back disorder is related to his service, this is not new, as 
the appellant had asserted such at the time of the previous 
rating decision.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).

For the foregoing reasons, the Board finds that the 
additional evidence presented since October 1994 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
low back disorder.  Accordingly, the decision of October 1994 
which denied service connection for a low back disorder 
remains final.



III.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Right Femur Fracture.

The Board denied the veteran's claim for service connection 
for a right femur fracture (characterized at that time as a 
right hip disorder) in a decision of October 20, 1967.  On 
October 31, 1994, the Board concluded that the veteran had 
not presented new and material evidence to reopen the claim.  

The evidence which was considered at the time of the initial 
decision in 1967 included records furnished by the service 
department that indicated that prior to his second period of 
service the veteran underwent surgery for insertion of a rod 
for repair of the right femur.  The service records did not 
refer to an injury to the right hip other than the one 
sustained in the interval between the periods of service.  
The Board concluded that a bony fragment found on an X-ray in 
service in July 1964 and removed surgically was a residual of 
the injury sustained between his periods of service and the 
surgery was to correct the pre-service connection.  The Board 
also concluded that there was no increase in severity of the 
preexisting right hip disorder during service.  The Board 
discounted statements submitted by two other servicemen which 
told of an accident in service but gave no particular 
details.   

In the subsequent decision of October 1994, the Board 
reviewed the additional evidence presented since 1967, but 
concluded that it was not new and material.  The Board noted 
that the additional evidence consisted of VA and private 
treatment records, hearing testimony, written statements, 
including two lay statements.  The Board found that the 
information was cumulative in nature and did not result in 
the claim being reopened.  

Recently, the veteran again requested that his claim be 
reopened, but that request was denied by the RO and the 
veteran perfected this appeal.  The veteran contends that the 
RO made a mistake by failing to reopen and grant his claim 
for service connection for a right femur fracture.  

The additional evidence which has been presented since the 
October 1994 Board decision includes the report of a VA 
medical examination conducted in April 1996 in which it was 
noted that the veteran was status post placement of a rod in 
the 1950's for treatment of a hip fracture, but the report 
does not contain any indication that the disorder was 
aggravated during the veteran's subsequent period of service.  

The additional evidence also includes medical treatment 
records, but none contain any medical opinion linking a right 
hip disorder to service.  

During the hearing held in August 2000 the veteran did not 
present any testimony regarding his hip.

For the foregoing reasons, the Board finds that the 
additional evidence presented since October 1994 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right femur fracture.  Accordingly, the decisions of October 
1967 and October 1994 which denied service connection for a 
right femur fracture remain final.

IV.  Whether New And Material Evidence Has Been Presented To 
Reopen
A Claim For Service Connection For Pes Planus.

The RO denied the veteran's claim for service connection for 
pes planus in a decision of February 15, 1967.  The veteran 
was notified by letter of that decision and of his right to 
file an appeal, but he did not do so and the decision became 
final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records.  The 
report of a medical examination conducted in November 1963 
for the purpose of the veteran's re-enlistment showed that 
second degree pes planus described as asymptomatic was found 
at the time of re-entry into service.  A record dated in 
January 1964 indicates that the veteran's pes planus was 
symptomatic.  He was given arch supports and advised to treat 
the disorder with soaks and liniment.  In April 1964, the 
veteran reported a complaint of having sore feet for three 
months.  A service physical profile record dated in August 
1964 reflects that the veteran was placed on restricted duty 
due to flat feet and calcification of the right hip area.  A 
record dated in September 1964 shows that the veteran 
reported that his feet were still painful.  An orthopedic 
clinic record also dated in September 1964 shows that the 
veteran had calluses on his feet which could result in 
symptoms.  The report of an examination conducted in December 
1964 for the purpose of the veteran's separation from service 
shows that the findings included pes planus, moderate.  

Also of record was the report of a disability evaluation 
examination conducted by the VA in January 1967.  The report 
does not contain any mention of pes planus.  

The RO denied service connection for pes planus in the 
decision of February 15, 1967.  In a notification letter to 
the veteran the RO stated that pes planus was not incurred in 
or aggravated by service.  

The veteran recently requested that his claim be reopened, 
but that request was denied by the RO and the veteran 
perfected this appeal.  The veteran contends that the RO made 
a mistake by failing to reopen and grant his claim for 
service connection for pes planus.  

The additional evidence which has been presented since the 
February 1967 decision includes the report of a disability 
evaluation examination conducted by the VA in April 1991.  
However, that report does not contain any mention of pes 
planus.  The reports of examinations conducted by the VA in 
April and July 1996, September 1997, and February 1999 also 
contain no mention of pes planus.  

The additional evidence also includes testimony given by the 
veteran during hearings held in February 1992 in which he 
reported having pain in the arches of both feet in service in 
July 1964.  He did not, however, provide any additional 
details beyond what was known at the time of his original 
claim.

Numerous post service treatment records have been added to 
the claims file since the previous decision, but pertain to 
disorders other than pes planus.  Private medical records 
dated in March 1995 and later show that the veteran was 
treated for an injury to his left foot which occurred when he 
was accidentally run over by a car.  Private records dated in 
July and December 1995 reflect complaints of pain in the 
feet, but there is no mention of the cause of that pain being 
pes planus.  

For the foregoing reasons, the Board finds that the 
additional evidence presented since February 1967 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for pes 
planus.  Accordingly, the decision of February 15, 1967, 
which denied service connection for pes planus remains final.

V.  Entitlement To Service Connection For Residuals
 Of A Right Shoulder Injury.

The veteran's service medical records show that he fell on 
his right arm and shoulder while skiing in December 1954.  A 
radiology report shows that there was an area of "negative 
density" in the bone which may represent an incomplete 
fracture of the humerus.  Another service medical record 
dated in December 1954 shows that he had tenderness on 
palpation of the area over the right humerus.  The deltoid 
and rotator cuff appeared to be intact.  He was placed in an 
arm sling.  A service medical record dated in February 1955 
indicates that the veteran had an old injury from December 
1954, and that he fell again the previous day striking his 
right shoulder and experienced pain and continued limitation 
of motion.  In November 1955, the veteran complained of a 
sore shoulder.  An X-ray report dated in December 1955 shows 
that the right humerus no longer had the areas of decreased 
density, and it was felt that any fracture had healed.  
Records dated in January and February 1956 show that the 
veteran continued to complain of shoulder pain.  On 
examination, there was no loss of motion or crepitation.  The 
diagnosis was mild myositis.  The Board notes that the 
veteran has already been granted service connection for the 
healed humerus fracture.  

The report of a medical history given by the veteran in 
November 1963 for the purpose of his re-enlistment shows that 
he denied having a history of a painful or trick shoulder.  
The report of a medical examination conducted at that time 
shows that clinical evaluation of the upper extremities was 
normal.  Numerous service orthopedic clinic records dated in 
1964 show that the veteran was seen for complaints of foot 
pain, hip pain and back pain, but did not report any further 
complaints pertaining to the right shoulder.  

There are no medical records from within one year after 
separation from service showing the presence of arthritis of 
the right shoulder.  In December 1966, the veteran filed a 
claim for service connection for a right hip injury, but did 
not mention the right shoulder.  The report of an orthopedic 
examination conducted by the VA in January 1967 also does not 
contain any references to the right shoulder.  An X-ray taken 
at that time was interpreted as showing no evidence of an old 
fracture of the right humerus.  In a decision of February 
1967, the RO granted service connection for a fracture of the 
right humerus and assigned a noncompensable rating.  

Post service medical treatment records from Janak G. Joshi, 
M.D., dated from 1987 through 1995, do not contain any 
references to complaints regarding the right arm or shoulder.  
The earliest post service medical records showing complaints 
pertaining to the right shoulder are from many years after 
separation from service.  A private medical record from Dr. 
Joshi, dated in February 1996 shows that the veteran had 
arthritis in his right shoulder.  The report does not contain 
any indication that the arthritis was related to service.  A 
treatment record dated in June 1996 indicates that the 
veteran came in for a check up on his right arm.  He said 
that he could not completely straighten it.  It was noted 
that he had an injury several weeks ago.  He had some 
discomfort over the right elbow, and was unable to completely 
straighten it.  The impression was elbow pain.  A record 
dated in June 1996 from the same doctor contains the 
following information:

The above named patient is under my care 
for arthritis.  Patient has arthritis in 
his back as well as in the right arm.  
Patient broke his right arm in 1955, and 
since then it has ached a lot.  He has a 
lot of right arm pain mostly in the upper 
arm and right shoulder, which is 
especially worse in cold weather, with 
degenerative joint disease noted in the 
right arm and shoulder.  

The report of a disability evaluation examination conducted 
by the VA in July 1996 shows that the veteran gave a history 
of fracturing his right humerus while skiing in 1955.  He did 
not have a cast or surgery.  He stated that he had always had 
some aching in the right arm, and it had been getting worse 
over the years.  He had also developed right shoulder pain 
with limitations of motion and is now unable to lift 
overhead.  The veteran reported a daily tingling 
intermittently in his right third through fifth fingers.  
This had been present for about five years.  He also stated 
that he was unable to totally extend his elbow for the past 
two years.  

On examination, the right arm had no atrophy.  The biceps and 
triceps and deltoids were all 5/5, although the veteran had 
to be prodded into performing maximal effort.  Sensory and 
motor examination were normal with the exception of grip 
being 4/5.  The examiner stated that he was not sure if this 
was the veteran's maximum effort.  The veteran did report a 
positive Tinel's sign in the right hand.  The right biceps 
insertion in the shoulder was tender to palpation.  There was 
limitation of motion in the right shoulder with external 
rotation from 0 to 80 degrees, internal rotation from 0 to 60 
degrees, and abduction and forward flexion from 0 to 100 
degrees.  All limitations of motion were due to pain.  The 
diagnosis was history of fracture of right humerus with 
residuals as described.  A VA radiology report dated in July 
1996 shows that an X-ray of the veteran's right shoulder and 
right humerus was interpreted as being normal.  

A letter dated in March 1997 from Ronald O. Royce, D.O., 
shows that the veteran was seen in December 1996 for a chief 
complaint of right arm pain following a fracture.  He noted 
that the veteran had been granted compensation by the VA for 
residuals of an incomplete fracture of the right humerus, and 
the patient stated that he felt that this level of 
compensation was less than he expected and he was requesting 
additional evaluation.  Examination had revealed that the 
veteran's range of motion in the right arm was significantly 
restricted with flexion of 20 degrees, extension of 30 
degrees, abduction to 20 degrees and motor strength unable to 
test due to severe pain with all attempted movements in all 
planes.  An EMG study in January 1997 resulted in an 
impression of mild right carpal tunnel syndrome with no 
electrical evidence of cervical radiculopathy or brachial 
plexopathy.  Based on these studies, it was Dr. Royce's 
impression that the veteran had a mild right carpal tunnel 
syndrome and right arm pain with weakness.  He stated that 
the etiology of this is not clearly established, but it does 
appear that he has an injury that dates to a service related 
injury and fracture.  

The report of an examination conducted by the VA in September 
1997 shows that the examiner reviewed the veteran's claims 
file, including his service treatment records.  Following 
examination, the diagnoses were (1) status post old healed 
greater tuberosity fracture; and (2) frozen shoulder 
syndrome, right shoulder, possible rotator cuff tear.  With 
respect to whether the current shoulder problems were related 
to service, the examiner made the following comments:

It is very difficult to tell based on the 
record and the veteran's historical 
recollection of the sequence of events 
whether or not this present shoulder 
condition, which does have significant 
restriction in motion and causes pain, is 
related in any way, shape or form to the 
minimally displaced fracture he sustained 
44 years ago.  It would be my opinion 
that there is less than a 50/50 chance, 
but not a zero percent chance that the 
current shoulder condition is a residual 
of a fracture.  This is the fairest and 
best estimate I can make given the 
information provided to me by the records 
and by the veteran.

A letter dated in January 1998 from Ronald Royce, D.O., shows 
that the veteran was seen for an orthopedic follow up after 
an initial referral from another doctor.  The veteran 
returned to the clinic complaining of persisting pain about 
his arm, and requesting clarification of the information 
provided.  He reported onset of his pain in February 1956.  
He felt that the pain about his arm had progressively 
worsened over time, but denied any additional injuries to the 
arm.  He had difficulty moving his arm in all planes, and 
complained of pain that started in the shoulder and continued 
down toward the elbow.  On physical examination, the right 
arm had a healed laceration transverse in nature at the 
junction of the mid and distal third of the humerus.  His 
range of motion was limited in all planes.  He continued to 
have some motor weakness.  The assessment was right arm pain, 
status post fracture and history of myositis according to 
review of medical records.  It was noted that the veteran had 
requested a letter from the doctor to document the fact that 
there had been some confusion and that he continued to have 
difficulty with movement of his arm.  

A letter from Dr. Joshi dated in January 1998 reflects that 
the doctor stated that the veteran had an injury to his right 
arm almost 40 years ago in an accident while he was in the 
army.  At that time he had developed a fracture of the 
humerus, and since that time he had continued to have chronic 
pain.  He had been evaluated by an orthopedist, and currently 
took Tylenol #3 as needed for pain.

A letter dated in March 1998 from John T. Lynn, III, M.D., 
shows that the veteran has a rotator cuff tendinitis of the 
right shoulder with impingement.  He felt that the shoulder 
pain would improve with an injection, but the veteran did not 
want to have one.  The veteran had learned shoulder range of 
motion exercises in physical therapy.  His other problems 
included mild osteoarthritis of the right elbow, mild right 
carpal tunnel syndrome, intermittent low back pain with 
radiation, hypertension, past DVT, and hepatitis C.  The 
veteran was to return if and when he was ready to have the 
shoulder injected.  

A letter dated in July 1998 from a VA psychiatrist indicates 
that the veteran was being treated for a diagnosis of 
dysthymic disorder.  He also reportedly had a degenerative 
joint condition of his right arm and shoulder from a service-
connected injury.  

A letter dated in October 1998 from Dr. Joshi contains the 
following information:

In relation to an office visit on June 
24, 1996, the patient came in for a 
checkup on his right arm.  He said he was 
having elbow pain and could not 
straighten it.  There was a misperception 
as to whether this was accident related 
or not, and there was no accident.  This 
has been a chronic problem for the 
patient, and was not related to a 
specific accident at that time.  

A VA treatment record dated in October 1998 shows that the 
veteran was seen in the physical therapy clinic with 
complaints of back pain and a right arm fracture.  On 
examination, the veteran could not raise his right arm up 
more than 15 degrees.  He reportedly had a severe rotator 
cuff injury along with a fractured humerus.  A VA treatment 
record dated in November 1998 shows that the veteran was 
issued a sling for his right rotator cuff injury.  A VA 
physical therapy record dated in April 1999 shows that the 
veteran complained of severe right shoulder pain.  The 
physical therapist could barely move his arm.  Other VA 
treatment records contain similar information.   

The report of a VA examination conducted in February 1999 
shows that the veteran had a history of fracturing his 
greater tuberosity of the humerus in 1954 with subsequent X-
rays showing healing.  The veteran stated that he had some 
aching in the right shoulder since the injury, and he stated 
that it had gotten progressively worse over the years.  He 
also had a previous EMG and NCV which showed a right carpal 
tunnel syndrome, but no shoulder impingement.  He never had 
shoulder surgery.  He was able to work in the military 
service and was in the infantry until 1963.  The veteran 
stated that he could not lift over his head because of the 
pain, and he could not lift any weight.  This was due to 
diffuse back, leg, and arm weakness.  He denied ever having 
cortisone injections.  

On physical examination, the veteran held the right arm close 
to the body.  He greeted the examiner by shaking hands using 
the left hand.  He removed his T-shirt by using the left arm 
and did not raise his right arm.  He flexed the shoulder to 
70 degrees, abducted to 45 degrees, externally rotated to 70 
degrees, and internally rotated to 90 degrees.  He was unable 
to lift greater than 2.5 pounds either by abducting or 
forward flexing.  He stated that this was due to pain.  He 
did not have any atrophy in the shoulder girdle, but he was 
diffusely tender.  Sensory and motor examination was normal 
distally in the right upper extremity.  His grip was 4/5.  An 
X-ray of the right shoulder was interpreted as being normal.  
The diagnoses were (1) history of fracture of the greater 
tuberosity of the right humerus, and (2) right rotator cuff 
tendinitis with loss of motion as described.  

The VA examiner offered the following opinion:

The fracture occurs in 1954, he works as 
a laborer until 1975.  In 1996, he 
reportedly, by record reinjured the right 
shoulder which led to arthroscopic 
evaluation.  From the information 
available, it is my opinion that his 
initial injury in 1954 resolved 
completely and his current loss of 
function in the right shoulder is 
attributable to other factors... 

The veteran testified in support of his claim during a 
hearing held at the RO in August 2000.  He reported that he 
had recently had a shot in his shoulder, but that he 
continued to have pain.  The veteran denied having had any 
injury to his shoulder after service.   He said that he broke 
the arm in service and that it continued to hurt since that 
time.  He said that he was married to a nurse for many years, 
and that she treated the arm with cold packs and hot packs.  
He also said that he was currently receiving physical therapy 
for the right shoulder.  

A letter from Dr. Joshi dated in August 2000 indicates that 
the veteran was under his care for medical problems.  He had 
an injury to his right arm almost 40 years ago while in the 
army.  At that time he had a fracture of the humerus, and 
since that time he has continued to have chronic pain in his 
arm as well as in the right shoulder.  He currently takes 
Tylenol #3 for his pain, and remains disabled from this 
injury.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the veteran's contention that his current right shoulder 
complaints resulted from an injury in service.  The Board has 
noted that the veteran's contentions are supported by the VA 
examination report of July 1996 (containing a diagnosis of 
history of fracture of right humerus with residuals as 
described) and by opinions from his treating physicians.  
However, the veteran's contentions are contradicted by the VA 
opinions dated in September 1997 and February 1999.  

The Board notes that the opinions which are to the effect 
that the veteran's current right shoulder disorder is related 
to service are clearly based on the history which he now 
gives of having had pain in the shoulder since the right 
humerus fracture in service in 1954.  Such a history is 
contradicted, however, by the medical records from his second 
period of service, by the VA examination immediately after 
service, and by the post service treatment records showing an 
absence of complaints until 1996.  Opinions based on an 
inaccurate history have essentially no probative value.  See 
Kightly v. Brown, 6 Vet. App. 200 (1994).

The Board notes that the veteran's lay statements are not 
sufficient to link his current back complaints to service.  
Lay persons, such as the veteran, are not qualified to offer 
an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the preponderance of the evidence shows that the 
veteran did not have a chronic right shoulder disorder during 
service, arthritis of the shoulder was not manifest within 
one year after service, and a current right shoulder disorder 
was not caused by an injury in service.  Accordingly, the 
Board concludes that a current right shoulder disorder was 
not incurred in or aggravated by service, and arthritis of 
the right shoulder may not be presumed to have been incurred 
in service.

VI.  Whether There Is Clear And Unmistakable Error In A 
Rating Decision Of February 15, 1967, Which Assigned A 
Noncompensable Rating
 For A Right Humerus Fracture.

The veteran contends that there is clear and unmistakable 
error in a rating decision of February 15, 1967, which 
assigned a noncompensable rating for a right humerus 
fracture.  He argues that a 20 percent rating was warranted.  
He asserts that the RO failed to abide by regulations that 
dictate factors that must be considered when evaluating 
disabilities that are the residuals of healed wounds 
involving muscle groups or other trauma.  

The Board notes that there have been changes in the law 
during the pendency of this appeal.  However, the Board must 
observe that the VCAA is not applicable to CUE claims/motions 
which the veteran relies on to compel reversal of the 
February 15, 1967 RO decision.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).

The veteran's service medical records reflect that the 
veteran fractured his right humerus during a skiing accident.  
Those records are reviewed in more detail above.  

The veteran filed a claim for disability compensation in 
December 1966.  The only disability which he mentioned was a 
right hip injury.  The veteran was afforded a VA disability 
evaluation examination in January 1967.  The report shows 
that the veteran's only complaint was that of having pain in 
the right hip.  He did not mention any impairment due to the 
healed right humerus fracture.  On orthopedic examination, no 
disability affecting the right humerus was noted.  An X-ray 
of the right humerus was interpreted as showing no evidence 
of an old fracture.  The humerus was radiographically normal.  

Subsequently, in a rating decision of February 15, 1967, 
based on the veteran's service medical records and the VA 
examination report, the RO granted service connection for an 
incomplete fracture of the right humerus, and assigned a 
noncompensable rating under Diagnostic Code 5202.  Under 
Diagnostic Code 5202, a 20 percent rating is warranted if a 
disorder of the humerus results in infrequent episodes of 
dislocation, and guarding of movement only at the shoulder 
level.  The veteran did not appeal that decision, and it 
became final.  See 38 U.S.C.A. § 7105.

Under the applicable law and regulations, previous 
determinations which are final and binding, including 
decisions regarding disability evaluations, will be accepted 
as being correct in the absence of clear and unmistakable 
error.  See 38 C.F.R. § 3.105(a).  "Clear and unmistakable 
error" is the kind of error, of fact or law, that when called 
to the attention of later reviewers compels the conclusion to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  See 
Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence, 
such as medical evidence from a later date, is not 
applicable.  See Porter v. Brown, 5 Vet. App. 233, 235-236 
(1993).

After reviewing the veteran's claims file, the Board finds 
that there is no showing that the decision of February 15, 
1967 was not based on the correct facts as they were known at 
that time nor has it been shown that the decision was not in 
accordance with the existing law and regulations.  On the 
contrary, the rating decision shows that the RO considered 
all of the evidence which was of record at that time.  The RO 
noted that service medical records showing that the veteran 
received an incomplete fracture of the right humerus with no 
artery or nerve involvement.  The RO also reviewed the VA 
examination report.  The RO concluded that there was no 
residual from the fracture of the right humerus.   

The Board notes that although the appellant disagrees with 
the conclusions reached by the RO, an asserted failure to 
evaluate and interpret the evidence correctly is not clear 
and unmistakable error.  See Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994).

Furthermore, with respect to any argument that the RO 
committed error by failing to develop additional evidence, a 
failure to fully develop evidence is not considered to be 
clear and unmistakable error.  "[T]he VA's breach of the duty 
to assist cannot form a basis for a claim of CUE because such 
a breach creates only an incomplete rather than an incorrect 
record."  Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  Nor 
may the failure to follow procedures in the VA Physician's 
Guide for Disability Evaluation Examinations be a basis for 
finding clear and unmistakable error because that guide was 
not a statute or regulation.  See Allin v. Brown, 6 Vet. App. 
207, 214 (1994).

The Board also finds that there is no showing that the rating 
was not in accordance with the existing law and regulations.  
The RO based the rating on Diagnostic Code 5202 which 
provides that a 20 percent rating is warranted if certain 
impairment is shown.  The evidence which was of record, 
however, did not contain any indication that the impairment 
contemplated for a compensable rating was present.  The 
veteran argues that the RO failed to consider regulations 
pertaining to healed trauma.  The veteran has not specified 
any particular law or regulation which he believes is at 
issue.  The Board notes that vague allegations that the prior 
adjudication failed to follow the law or regulations cannot 
satisfy the stringent pleading requirements for the assertion 
of clear and unmistakable error.  See Fugo v. Brown, 6 Vet. 
App. at 44-45.  Moreover, in light of the complete lack of 
evidence showing that the healed fracture was symptomatic or 
productive of any impairment, at the time of the veteran's 
original claim, the Board cannot find any basis for 
concluding that consideration of any additional regulations 
would have resulted in any other outcome.  For the foregoing 
reasons, the Board finds that the rating decision of February 
15, 1967, which assigned a noncompensable rating for an 
incomplete fracture of the right humerus does not contain 
clear and unmistakable error.

VII.  Whether Reduction Of The Rating For A Right Humerus 
Fracture
 From 20 Percent To Noncompensable Was Proper.

The veteran contends that the RO should not have reduced the 
rating for his residuals of a right humerus fracture from 20 
percent to noncompensable.  He asserts that as a result of 
the disorder he has severe pain in the shoulder.  

The Board has considered the full history of the veteran's 
service-connected right humerus fracture.  As noted above, 
his service medical records reflect that he had a right 
humerus fracture in 1954 as a result of a skiing accident.  
In December 1966, the veteran filed a claim for disability 
compensation for a right hip injury.  Although he did not 
mention the right humerus fracture, the adjudicator at the RO 
apparently noted that disorder in the service medical records 
and granted service connection for an incomplete fracture of 
the right humerus in a decision of February 1967, and 
assigned a noncompensable rating under Diagnostic Code 5202.  

The rating remained noncompensable for many years.  In June 
1996, the veteran requested an increased rating.  In support 
of his claim, he presented a statement from Janak G. Joshi, 
M.D., dated in June 1996 which said that the veteran was 
under his care for treatment of arthritis in the right arm.  
It was noted that the veteran broke his arm in 1955 and that 
since then it had ached a lot.  He reportedly had a lot of 
right arm pain, mostly in the upper arm and right shoulder, 
which was especially worse in cold weather, with degenerative 
joint disease noted in the right arm and shoulder.  The 
veteran also submitted treatment records from Dr. Joshi.  

The veteran was afforded a disability evaluation examination 
by the VA in July 1996.  The report shows that the veteran 
gave a history of fracturing his right arm in service, and 
having aching in the right arm which was getting worse over 
the years.  He also reportedly had developed right shoulder 
pain with limitation of motion, and was now unable to lift 
overhead.  

Examination of the right arm revealed that there was no 
atrophy.  The biceps, triceps and deltoids were all 5/5, 
although the veteran had to be prodded into performing 
maximal effort.  Grip was 4/5, but the examiner was not sure 
that there was maximum effort.  There was a positive Tinel's 
sign in the right hand.  Right elbow flexion was limited.  
The right biceps insertion at the shoulder was tender, and 
there was limitation of motion of the shoulder due to pain.  
The diagnosis was history of fracture of the right humerus 
with residuals as described.  

Subsequently, in a rating decision of October 1996, the RO 
increased the rating from noncompensable to 20 percent under 
Diagnostic Code 5206 (limitation of flexion of the forearm).  
This decision was based on the assumption that the impairment 
of the right shoulder and elbow noted on the VA examination 
and in the treatment records was due to the service-connected 
disability.  

In September 1997, the veteran was afforded another 
disability evaluation examination.  As noted above, the 
examiner concluded that there was a less than 50 percent 
chance that the current right shoulder impairment was due to 
the injury in service.  

Then, in a rating decision of December 1997, the RO proposed 
reducing the veteran's rating from 20 percent to 
noncompensable.  The RO wrote a letter to the veteran 
advising him of this proposal and offering him an opportunity 
to submit evidence to show that the change should not be 
made.  Subsequently, in a rating decision of March 1998, the 
RO reduced the rating effective from 20 percent to 
noncompensable.  The Board notes that these actions complied 
with the procedural requirements for reduction of 
compensation set forth in 38 C.F.R. § 3.105(e).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Under Diagnostic Code 5206, limitation 
of flexion of the forearm (major) to 45 degrees shall be 
rated 50 percent.  Flexion limited to 55 degrees shall be 
rated 40 percent.  Flexion limited to 70 degrees shall be 
rated 30 percent.  Flexion limited to 90 degrees shall be 
rated 20 percent and flexion limited to 100 degrees shall be 
rated 10 percent.  Flexion limited to 110 degrees shall be 
rated 0 percent. 

Alternatively, the disorder may be rated under Diagnostic 
Code 5201, which provides that a 20 percent rating may be 
granted if there is limitation of motion of the arm to 
shoulder level.  Or, under Diagnostic Code 5202, a 20 percent 
rating may be granted if there is recurrent dislocation at 
the scapulohumeral joint with infrequent episodes and 
guarding of arm movement only at the shoulder level.  A 30 
percent is warranted if the major extremity has recurrent 
dislocation with frequent episodes and guarding of all arm 
movements.

The Board notes that the protective provisions of 38 C.F.R. 
§ 3.344 do not apply to the reduction of the rating for the 
veteran's humerus fracture because that rating was not in 
effect for a long period of time (five years or more).  See 
Smith (Raymond) v. Brown, 5 Vet. App. 335, 339 (1993), in 
which the Court held that the regulation was not applicable 
to a rating that had been in effect four years, ten months 
and 22 days.  

Several general VA regulations, however, are applicable to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  See Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  Under 38 C.F.R. §§ 4.1 and 4.2 
(2000), VA rating reductions must be made based upon review 
of the entire history of the veteran's disability.  
Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in evaluation is to be made, the rating agency should assure 
itself that there has been an actual change in the condition, 
for the better or worse, and not merely a difference in the 
thoroughness of the examination or in the use of descriptive 
terms.  Finally, in any rating reduction case, not only must 
it be determined that an improvement actually occurred, but 
also that the improvement actually reflects an improvement in 
the veteran's ability to function under the ordinary 
conditions of life and work.  See  38 C.F.R. § 4.10.  
Reduction of a rating is only proper if it was warranted by a 
preponderance of the evidence.  See Brown v. Brown, 5 Vet. 
App 413, 421 (1993).  

The Board finds that the criteria for a compensable rating 
for the right humerus fracture residuals are not met 
subsequent to the date of the reduction.  The disorder does 
not result in any of the manifestations contemplated for a 
compensable rating under either Diagnostic Code 5201, 5202, 
or 5206.  The VA examiners in September 1997 and 1999 
concluded that the current symptoms affecting the right upper 
extremity are most likely not due to the injury in service.  
Service connection for a right shoulder disorder has been 
denied by the Board (as discussed above) and was denied for a 
right elbow disorder by the RO.  

In summary, the symptoms affecting the veteran's right arm, 
including the elbow and shoulder, have been attributed to 
nonservice-connected disorders, and may not be considered 
when assigning the rating for a service-connected disability.  
38 C.F.R. § 4.14.  Thus, the criteria for a compensable 
disability rating are not present.  Accordingly, reduction of 
the rating for the disorder from 20 percent to noncompensable 
was warranted.


ORDER

1.  New and material evidence has not been presented to 
reopen a claim for service connection for a low back 
disorder.  The appeal is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a right femur 
fracture.  The appeal is denied.

3.  New and material evidence has been presented to reopen a 
claim for service connection for pes planus.  The appeal is 
denied.

4.  Service connection for residuals of a right shoulder 
injury is denied.


5.  The appeal for benefits based on allegations of clear and 
unmistakable error in a decision of February 15, 1967, which 
assigned a noncompensable rating for a right humerus fracture 
is denied.

6.  Reduction of the rating for a right humerus fracture from 
20 percent to noncompensable was proper.  The appeal is 
denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

